--------------------------------------------------------------------------------

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE "SUBSCRIPTION AGREEMENT")
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT OR ANY U.S. STATE SECURITIES LAWS AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

PRIVATE PLACEMENT SUBSCRIPTION

STRIKER ENERGY CORP.

PRIVATE PLACEMENT

INSTRUCTIONS TO SUBSCRIBER:

1.

COMPLETE the information on Page 12 of this Subscription Agreement.

    2.

COMPLETE the Questionnaire attached as Schedule A to this Subscription Agreement
(the "Questionnaire").

    3.

DELIVER the Subscription Proceeds, in the form of cash, bank draft or wire
transfer (wire transfer instructions will be provided upon request), together
with one originally executed copy of this entire Subscription Agreement
(including the Questionnaire), to Striker Energy Corp., at


Striker Energy Corp. 360 Bay Street, Suite 901 Toronto, Ontario M5H 2V6
Attention: Joseph Carusone


4.

FAX a copy of Page 12 of this Subscription Agreement, and all pages of the
Questionnaire to Striker Energy Corp., attention Joseph Carusone at (416)
352-5236.

   

If you have any questions please contact Joseph Carusone at: 1 (416) 489-0093.


--------------------------------------------------------------------------------

Page 2 of 21

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE "SUBSCRIPTION AGREEMENT")
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, NOR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS
SO REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE
UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

PRIVATE PLACEMENT SUBSCRIPTION
(Non U.S. Subscribers Only)

TO: STRIKER ENERGY CORP. (the "Company")   360 Bay Street, Suite 901   Toronto,
Ontario M5H 2V6   Canada

Purchase of Securities

1. SUBSCRIPTION

1.1 The undersigned (the "Subscriber") hereby irrevocably subscribes for and
agrees to purchase a Promissory Note (the "Securities") (appended to this
subscription agreement as Schedule B) in the amount set out on Page 12 of this
Subscription Agreement (such subscription and agreement to purchase being the
"Subscription"), for the total subscription price as set out on Page 12 of this
Subscription Agreement (the "Subscription Proceeds"), which Subscription
Proceeds are tendered herewith, on the basis of the representations and
warranties and subject to the terms and conditions set forth herein.

1.2 The Company hereby agrees to sell the Securities to the Subscriber on the
basis of the representations and warranties and subject to the terms and
conditions set forth herein. Subject to the terms hereof, the Subscription
Agreement will be effective upon its acceptance by the Company.

1.3 Unless otherwise provided, all dollar amounts referred to in this
Subscription Agreement are in lawful money of the United States of America.

2. PAYMENT

2.1 The Subscription Proceeds must accompany this Subscription Agreement or they
must be wired directly to the Company in accordance with wire instructions that
will be provided by the Company on request.

2.2 The Company may treat the Subscription Proceeds as a non-interest bearing
loan and may use the Subscription Proceeds prior to this Subscription Agreement
being accepted by the Company.

--------------------------------------------------------------------------------

Page 3 of 21

2.3 The Subscriber must complete, sign and return to the Company an executed
copy of this Subscription Agreement and the Questionnaire attached hereto as
Schedule A (the “Questionnaire”).

2.4 The Subscriber shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, questionnaires, notices and
undertakings as may be required by regulatory authorities, stock exchanges and
applicable law.

3. CLOSING

3.1 Closing of the purchase and sale of the Securities shall occur on or before
SEPTEMBER 30, 2010, or on such other date as may be determined by the Company in
its sole discretion (the "Closing Date"), but there is no minimum or maximum
number of securities being offered. The Subscriber acknowledges that securities
may be issued to other subscribers under this offering (the "Offering"), and
that these may close before, on or after the Closing Date.

4. ACKNOWLEDGEMENTS OF SUBSCRIBER

4.1 The Subscriber acknowledges and agrees that:

  (a)

the Securities have not been registered under the U.S. Securities Act of 1933,
as amended (the "1933 Act"), or under any securities or "blue sky" laws of any
state of the United States and are being offered only in a transaction not
involving any public offering within the meaning of the 1933 Act, and, unless so
registered, may not be offered or sold in the United States or to a U.S. Person,
as that term is defined in Regulation “S” (“Regulation “S”) promulgated by the
Securities and Exchange Commission (the “SEC”) pursuant to the 1933 Act, except
pursuant to an effective registration statement under the 1933 Act, or pursuant
to an exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act, and in each case only in accordance with
applicable state securities laws;

        (b)

the Company will refuse to register any transfer of any of the Securities not
made in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act;

        (c)

the decision to execute this Subscription Agreement and purchase the Securities
has not been based upon any oral or written representation as to fact or
otherwise made by or on behalf of the Company and such decision is based solely
upon information provided by the Company in this document (the "Company
Information").

        (d)

the Subscriber and the Subscriber's advisor(s) have had a reasonable opportunity
to review the Company Information and to ask questions of and receive answers
from the Company regarding the Offering, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information contained in the Company
Information, or any other document provided to the Subscriber;

        (e)

by execution hereof the Subscriber has waived the need for the Company to
communicate its acceptance of the purchase of the Securities pursuant to this
Subscription Agreement;

        (f)

the Company is entitled to rely on the representations and warranties and the
statements and answers of the Subscriber contained in this Subscription
Agreement and the Questionnaire and the Subscriber will hold harmless the
Company from any loss or damage it may suffer as a result of the Subscriber's
failure to correctly complete this Subscription Agreement and the Questionnaire;


--------------------------------------------------------------------------------

Page 4 of 21

  (g)

the Subscriber will indemnify and hold harmless the Company and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any acknowledgment,
representation or warranty of the Subscriber contained herein, the Questionnaire
or in any other document furnished by the Subscriber to the Company in
connection herewith, being untrue in any material respect or any breach or
failure by the Subscriber to comply with any covenant or agreement made by the
Subscriber to the Company in connection therewith;

          (h)

the issuance and sale of the Securities to the Subscriber will not be completed
if it would be unlawful or if, in the discretion of the Company acting
reasonably, it is not in the best interests of the Company;

          (i)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to the applicable resale restrictions, and it is
solely responsible (and the Company is not in any way responsible) for
compliance with:

          (i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and

          (ii)

applicable resale restrictions;

          (j)

the Subscriber has not acquired the Securities as a result of, and will not
itself engage in, any "directed selling efforts" (as defined in Regulation S) in
the United States in respect of any of the Securities which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of any of the Securities; provided, however, that the Subscriber may sell
or otherwise dispose of any of the Securities pursuant to registration of any of
the Securities pursuant to the 1933 Act and any applicable state securities laws
or under an exemption from such registration requirements and as otherwise
provided herein;

          (k)

the Subscriber is not a U.S. Person (as defined in Regulation S), is outside the
United States when receiving and executing this Subscription Agreement and is
acquiring the Securities as principal for its own account, for investment
purposes only, and not with a view to, or for, resale, distribution or
fractionalization thereof, in whole or in part, and no other person has a direct
or indirect beneficial interest in such Securities;

          (l)

the statutory and regulatory basis for the exemption claimed for the offer and
sale of the Securities, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act;

          (m)

the Company has advised the Subscriber that the Company is relying on an
exemption from the requirements to provide the Subscriber with a prospectus and
to sell the Securities through a person registered to sell securities and, as a
consequence of acquiring the Securities pursuant to this exemption, certain
protections, rights and remedies, including statutory rights of rescission or
damages, will not be available to the Subscriber;

          (n)

the Securities are not listed on any stock exchange and no representation has
been made to the Subscriber that any of the Securities will become listed on any
stock exchange;


--------------------------------------------------------------------------------

Page 5 of 21

  (o)

neither the SEC, nor any other securities regulatory authority has reviewed or
passed on the merits of the Securities;

        (p)

no documents in connection with this Offering have been reviewed by the SEC, nor
by any other state securities administrators;

        (q)

there is no government or other insurance covering any of the Securities; and

        (r)

this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company, and the Subscriber acknowledges and agrees that
the Company reserves the right to reject any subscription for any reason.


5. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SUBSCRIBER

5.1 The Subscriber hereby represents and warrants to and covenants with the
Company, as of the date of this Agreement and as of the Closing Date (which
representations, warranties and covenants shall survive the Closing Date) that:

  (a)

by completing the Questionnaire, the Subscriber is representing and warranting
that the Subscriber satisfies one of the categories of registration and
prospectus exemptions provided in National Instrument 45-106 Prospectus and
Registration Exemptions ("NI 45-106") adopted by the Ontario Securities
Commission (the "OSC") and:

          (i)

is either purchasing the Shares (A) as principal and not for the benefit of any
other person, or is deemed under NI 45-106 to be purchasing the Shares as
principal, or (B) as agent for a beneficial purchaser disclosed in this
Subscription Agreement, and is an agent or trustee with proper authority to
execute all documents required in connection with the purchase of the Shares on
behalf of such disclosed beneficial purchaser and such disclosed beneficial
purchaser for whom the Subscriber is contracting hereunder is purchasing as
principal and not for the benefit of any other person, or is deemed under NI
45-106 to be purchasing the Securities as principal, and such disclosed
beneficial purchaser satisfies one of the categories of registration and
prospectus exemptions provided in NI 45-106;

          (ii)

if the Subscriber is, or the beneficial purchaser for whom the Subscriber is
contracting hereunder is, as the case may be, a person, other than an individual
or investment fund, that has net assets of at least CDN$5,000,000, the
Subscriber was not, or the beneficial purchaser for whom the Subscriber is
contracting hereunder was not, as the case may be, created or used solely to
purchase or hold securities as an accredited investor; and

          (iii)

the Subscriber has concurrently executed and delivered a certificate in the form
attached as Schedule “A” hereto.

          (b)

the Subscriber is outside the United States when receiving and executing this
Subscription Agreement;

          (c)

the Subscriber is not a “U.S. Person”, as defined in Regulation S;

          (d)

the Subscriber is not acquiring the Securities for the account or benefit of,
directly or indirectly, any U.S. Person, as defined in Regulation S;

          (e)

the Subscriber is resident in the jurisdiction set out on Page 12 of this
Subscription Agreement;


--------------------------------------------------------------------------------

Page 6 of 21

  (f)

the Subscriber:

            (i)

is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the Subscriber is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Securities,

            (ii)

is purchasing the Securities pursuant to exemptions from prospectus or
equivalent requirements under applicable securities laws or, if such is not
applicable, the Subscriber is permitted to purchase the Securities under the
applicable securities laws of the securities regulators in the International
Jurisdiction without the need to rely on any exemptions,

            (iii)

acknowledges that the applicable securities laws of the authorities in the
International Jurisdiction do not require the Company to make any filings or
seek any approvals of any kind whatsoever from any securities regulator of any
kind whatsoever in the International Jurisdiction in connection with the issue
and sale or resale of the Securities, and

            (iv)

represents and warrants that the acquisition of the Securities by the Subscriber
does not trigger:

            A.

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

            B.

any continuous disclosure reporting obligation of the Company in the
International Jurisdiction, and

           

the Subscriber will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Company, acting reasonably;

            (g)

the Subscriber is acquiring the Securities as principal for investment only and
not with a view to, or for, resale, distribution or fractionalization thereof,
in whole or in part, and, in particular, it has no intention to distribute
either directly or indirectly any of the Securities in the United States or to
U.S. Persons (as defined in Regulation S);

            (h)

the Subscriber acknowledges that it has not acquired the Securities as a result
of, and will not itself engage in, any "directed selling efforts" (as defined in
Regulation S) in the United States in respect of any of the Securities which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Securities; provided, however, that
the Subscriber may sell or otherwise dispose of any of the Securities pursuant
to registration of any of the Securities pursuant to the 1933 Act and any
applicable state securities laws or under an exemption from such registration
requirements and as otherwise provided herein;

            (i)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;


--------------------------------------------------------------------------------

Page 7 of 21

  (j)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or, if applicable, the constating documents
of, the Subscriber, or of any agreement, written or oral, to which the
Subscriber may be a party or by which the Subscriber is or may be bound;

          (k)

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

          (l)

the Subscriber has received and carefully read this Subscription Agreement;

          (m)

the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time, and can afford
the complete loss of such investment;

          (n)

the Subscriber has the degree of knowledge, education and experience in
financial and business matters as to enable the Subscriber to evaluate the
merits and risks of the investment in the Securities and the Company;

          (o)

the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations, warranties,
covenants and agreements contained in this Subscription Agreement and the
Questionnaire, and agrees that if any of such acknowledgements, representations
and agreements are no longer accurate or have been breached, the Subscriber
shall promptly notify the Company;

          (p)

the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment;

          (q)

the Subscriber is not an underwriter of, or dealer in, the Company's Securities,
nor is the Subscriber participating, pursuant to a contractual agreement or
otherwise, in the distribution of the Securities;

          (r)

the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in anyway whatsoever for the Subscriber's decision to invest in the
Securities and the Company;

          (s)

if the Subscriber is acquiring the Securities as a fiduciary or agent for one or
more investor accounts, the Subscriber has sole investment discretion with
respect to each such account, and the Subscriber has full power to make the
foregoing acknowledgements, representations and agreements on behalf of such
account;

          (t)

the Subscriber is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

          (u)

no person has made to the Subscriber any written or oral representations:

          (i)

that any person will resell or repurchase any of the Securities,

          (ii)

that any person will refund the purchase price of any of the Securities,


--------------------------------------------------------------------------------

Page 8 of 21

  (iii)

as to the future price or value of any of the Securities, or

          (iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or that application has been made to list and post any of the
Securities of the Company on any stock exchange; and

          (v)

the Subscriber acknowledges and agrees that the Company shall not consider the
Subscriber's Subscription for acceptance unless the undersigned provides to the
Company, along with an executed copy of this Subscription Agreement:

          (i)

a fully completed and executed Questionnaire in the form attached hereto as
Schedule A, and

          (ii)

such other supporting documentation that the Company or its legal counsel may
request to establish the Subscriber's qualification as a qualified investor.

5.2 In this Subscription Agreement, the term "U.S. Person" shall have the
meaning ascribed thereto in Regulation S promulgated under the 1933 Act and for
the purpose of the Subscription Agreement includes any person in the United
States.

6. ACKNOWLEDGEMENT AND WAIVER

6.1 The Subscriber has acknowledged that the decision to purchase the Securities
was made based solely on the Company Information. The Subscriber hereby waives,
to the fullest extent permitted by law, any rights of withdrawal, rescission or
compensation for damages to which the Subscriber might be entitled in connection
with the distribution of any of the Securities. Because the Subscriber is not
purchasing the Securities under a prospectus, the Subscriber will not have the
civil protections, rights and remedies that would otherwise be available to the
Subscriber under the securities laws in Canada, including statutory rights of
rescission or damages.

7. REPRESENTATIONS AND WARRANTIES WILL BE RELIED UPON BY THE COMPANY

7.1 The Subscriber acknowledges that the acknowledgements, representations and
warranties contained herein and in the Questionnaire are made by it with the
intention that they may be relied upon by the Company and its legal counsel in
determining the Subscriber's eligibility to purchase the Securities under
applicable securities legislation, or (if applicable) the eligibility of others
on whose behalf it is contracting hereunder to purchase the Securities under
applicable securities legislation. The Subscriber further agrees that by
accepting delivery of the certificates representing the Securities, it will be
representing and warranting that the acknowledgements representations and
warranties contained herein and in the Questionnaire are true and correct as of
the date hereof and the date of delivery and will continue in full force and
effect notwithstanding any subsequent disposition by the Subscriber of all of
the Securities.

8. RESALE RESTRICTIONS

8.1 The Subscriber acknowledges that any resale of any of the Securities will be
subject to resale restrictions contained in the securities legislation
applicable to the Subscriber or proposed transferee. The Subscriber acknowledges
that none of the Securities have been registered under the 1933 Act or the
securities laws of any state of the United States. The Securities may not be
offered or sold in the United States unless registered in accordance with
federal securities laws and all applicable state securities laws or exemptions
from such registration requirements are available.

--------------------------------------------------------------------------------

Page 9 of 21

8.2 The Subscriber acknowledges that the Securities are subject to resale
restrictions in Canada and may not be traded in Canada except as permitted by
the Securities Act (Ontario) (the “Ontario Act”) and the rules made thereunder.

8.3 Pursuant to NI 45-102, a subsequent trade in the Securities will be a
distribution subject to the prospectus and registration requirements of
applicable Canadian securities legislation (including the Ontario Act) unless
certain conditions are met, which conditions include the requirement that a hold
period (the "Canadian Hold Period") beginning on the date on which the
Securities were issued, as mandated by Canada’s National Instrument 45-102,
Resale of Securities (“45-102”), shall have elapsed and, during the currency of
the Canadian Hold Period, any certificate representing the Securities is
imprinted with a restrictive legend (the "Canadian Legend").

8.4 By executing and delivering this Subscription Agreement, the Subscriber has
directed the Company not to include the Canadian Legend on any certificates
representing the Securities to be issued to the Subscriber.

8.5 As a consequence, the Subscriber may not be able to rely on the resale
provisions of NI 45-102, and any subsequent trade in any of the Securities
during or after the Canadian Hold Period may be a distribution subject to the
prospectus and registration requirements of Canadian securities legislation, to
the extent that the trade is at that time subject to any such Canadian
securities legislation.

8.6 No Securities of any class of the Company shall be transferred without the
approval of the directors, provided that approval of any transfer of Securities
may be given as aforesaid after the transfer has been effected upon the records
of the Company, in which event, unless the said approval stipulates otherwise,
the said transfer shall be valid and shall take effect as from the date of its
very entry upon the books of the Company. This covenant shall survive the
Closing.

9. COLLECTION OF PERSONAL INFORMATION

9.1 The Subscriber acknowledges and consents to the fact that the Company is
collecting the Subscriber's personal information for the purpose of fulfilling
this Subscription Agreement and completing the Offering. The Subscriber's
personal information (and, if applicable, the personal information of those on
whose behalf the Subscriber is contracting hereunder) may be disclosed by the
Company to (a) stock exchanges or securities regulatory authorities, (b) the
Company's registrar and transfer agent, (c) tax authorities, (d) law enforcement
authorities, (e) authorities pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and (f) any of the other
parties involved in the Offering, including legal counsel, and may be included
in record books in connection with the Offering. By executing this Subscription
Agreement, the Subscriber is deemed to be consenting to the foregoing
collection, use and disclosure of the Subscriber's personal information (and, if
applicable, the personal information of those on whose behalf the Subscriber is
contracting hereunder) and to the retention of such personal information for as
long as permitted or required by law or business practice. Notwithstanding that
the Subscriber may be purchasing Securities as agent on behalf of an undisclosed
principal, the Subscriber agrees to provide, on request, particulars as to the
identity of such undisclosed principal as may be required by the Company in
order to comply with the foregoing.

Furthermore, the Subscriber is hereby notified that:

  (a)

the Corporation may deliver to the Ontario Securities Commission and/or the SEC
certain personal information pertaining to the Subscriber, including such
Subscriber’s full name, residential address and telephone number, the number of
shares or other securities of the Corporation owned by the Subscriber, the
number of Securities purchased by the Subscriber and the total purchase price
paid for such Securities, the prospectus exemption relied on by the Corporation
and the date of distribution of the Securities.


--------------------------------------------------------------------------------

Page 10 of 21

  (b)

such information is being collected indirectly by the Ontario Securities
Commission under the authority granted to it in securities legislation,

        (c)

such information is being collected for the purposes of the administration and
enforcement of the securities legislation of Ontario, and

        (d)

the Subscriber may contact the following public official in Ontario with respect
to questions about the Ontario Securities Commission’s indirect collection of
such information at the following address and telephone number:


  Administrative Assistant to the Director of Corporate Finance   Ontario
Securities Commission   Suite 1903, Box 55, 20 Queen Street West   Toronto,
Ontario, M5H 3S8   Telephone: (416) 593-8086


10. COSTS

10.1The Subscriber acknowledges and agrees that all costs and expenses incurred
by the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Securities shall be
borne by the Subscriber.

11. GOVERNING LAW

11.1This Subscription Agreement is governed by the laws of the State of Nevada.
The Subscriber, in its personal or corporate capacity and, if applicable, on
behalf of each beneficial purchaser for whom it is acting, irrevocably attorns
to the exclusive jurisdiction of the Courts of the State of Nevada.

12. SURVIVAL

12.1This Subscription Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Securities by the
Subscriber pursuant hereto.

13. ASSIGNMENT

13.1This Subscription Agreement is not transferable or assignable.

14. SEVERABILITY

14.1The invalidity or unenforceability of any particular provision of this
Subscription Agreement shall not affect or limit the validity or enforceability
of the remaining provisions of this Subscription Agreement.

15. ENTIRE AGREEMENT

15.1Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Subscription Agreement contains the entire agreement between the parties
with respect to the sale of the Securities and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by the Company or by anyone else.

--------------------------------------------------------------------------------

Page 11 of 21

16. NOTICES

16.1All notices and other communications hereunder shall be in writing and shall
be deemed to have been duly given if mailed or transmitted by any standard form
of telecommunication. Notices to the Subscriber shall be directed to the address
on Page 12 and notices to the Company shall be directed to it at the address
stated on the first page of this Subscription Agreement.

17. COUNTERPARTS AND ELECTRONIC MEANS

17.1 This Subscription Agreement may be executed in any number of counterparts,
each of which, when so executed and delivered, shall constitute an original and
all of which together shall constitute one instrument. Delivery of an executed
copy of this Subscription Agreement by electronic facsimile transmission or
other means of electronic communication capable of producing a printed copy will
be deemed to be execution and delivery of this Subscription Agreement as of the
date hereinafter set forth.

--------------------------------------------------------------------------------

Page 12 of 21

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date hereinafter set forth.

DELIVERY AND REGISTRATION INSTRUCTIONS

1.

Delivery - please make deliveries to the following address:

   

BENJAMIN COMPANY S.A. _________________________________________________________

(name)

   

SAFFREY SQUARE, 2nd FLOOR, BANK LANE, PO BOX FH-14587, NASSAU, BAHAMAS ________

(address)

    2.

Registration - registration of the Securities should be made as follows:

   

BENJAMIN COMPANY S.A. _________________________________________________________

(name)

   

PO BOX FH-14587, NASSAU, BAHAMAS ______________________________________________

(address)

    3.

The undersigned hereby acknowledges that he or she will deliver to the Company
all such additional completed forms in respect of the Subscriber's purchase of
the Securities as may be required for filing with the appropriate securities
regulatory authorities.


BENJAMIN COMPANY S.A.   PO BOX FH-14587 (Name of Subscriber – Please type or
print)   (Address of Subscriber)        
NASSAU (Name of Signatory and Office, if for a body   (City, State, and Zip Code
of Subscriber) corporate – Please type or print)          
BAHAMAS (Signature)   (Country of Subscriber) US$200,000 5% PROMISSORY NOTE    
(242) 326-5072 (Note to be Purchased)   (Fax Number)  
US$200,000     (Total Subscription Price)   (Email Address)


--------------------------------------------------------------------------------

Page 13 of 21

A C C E P T A N C E

The above-mentioned Subscription Agreement in respect of the Securities is
hereby accepted by STRIKER ENERGY CORP.

DATED at Toronto, Ontario, the _____day of ________, 2010.

STRIKER ENERGY CORP.

Per:     Joseph Carusone  


--------------------------------------------------------------------------------

SCHEDULE A

QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

The purpose of this Questionnaire is to assure the Company that the Subscriber
will meet certain requirements of National Instrument 45-106 ("NI 45-106"). The
Company will rely on the information contained in this Questionnaire for the
purposes of such determination.

The Subscriber covenants, represents and warrants to the Company that:

  1.

the Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the transactions
detailed in the Subscription Agreement and the Subscriber is able to bear the
economic risk of loss arising from such transactions;

            2.

the Subscriber is (tick one or more of the following boxes):

              (A)

a director, executive officer, employee or control person of the Company or an
affiliate of the Company

 [     ]             (B)

a spouse, parent, grandparent, brother, sister or child of a director, executive
officer, founder or control person of the Company or an affiliate of the Company

 [     ]             (C)

a parent, grandparent, brother, sister or child of the spouse of a director,
executive officer, founder or control person of the Company or an affiliate of
the Company

 [     ]             (D)

a close personal friend of a director, executive officer, founder or control
person of the Company

 [     ]             (E)

a close business associate of a director, executive officer, founder or control
person of the Company or an affiliate of the Company

 [     ]             (F)

an accredited investor

 [     ]             (G)

a company, partnership or other entity of which a majority of the voting
securities are beneficially owned by, or a majority of the directors are,
persons described in paragraphs A to F

 [     ]             (H)

a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons described in paragraphs A to F

 [     ]             (I)

purchasing as principal Securities with an aggregate acquisition cost of not
less than CDN$150,000

 [     ]


--------------------------------------------------------------------------------

- 2 -

  3.

if the Subscriber has checked box B, C, D, E, G or H in paragraph 3 above, the
director, executive officer, founder or control person of the Company with whom
the undersigned has the relationship is:

         

 

         

(Instructions to Subscriber: fill in the name of each director, executive
officer, founder and control person which you have the above-mentioned
relationship with. If you have checked box G or H, also indicate which of A to F
describes the securityholders, directors, trustees or beneficiaries which
qualify you as box G or H and provide the names of those individuals. Please
attach a separate page if necessary).

          4.

if the Subscriber has ticked box F in Section 2 above, the Subscriber satisfies
one or more of the categories of "accredited investor" (as that term is defined
in NI 45-106) indicated below (please check the appropriate box):

          [ ]

(a) a Canadian financial institution as defined in National Instrument 14-101,
or an authorized foreign bank listed in Schedule III of the Bank Act (Canada);

          [ ]

(b) the Business Development Bank of Canada incorporated under the Business
Development Bank Act (Canada);

          [ ]

(c) a subsidiary of any person referred to in any of the foregoing categories,
if the person owns all of the voting securities of the subsidiary, except the
voting securities required by law to be owned by directors of that subsidiary;

          [ ]

(d) an individual registered or formerly registered under securities legislation
in a jurisdiction of Canada, as a representative of a person or company
registered under securities legislation in a jurisdiction of Canada, as an
adviser or dealer, other than a limited market dealer registered under the
Securities Act (Ontario) or the Securities Act (Newfoundland);

          [ ]

(e) an individual registered or formerly registered under the securities
legislation of a jurisdiction of Canada as a representative of a person referred
to in paragraph (d);

          [ ]

(f) the government of Canada or a province, or any crown corporation or agency
of the government of Canada or a province;

          [ ]

(g) a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comite de gestion de la taxe scholaire de l'ile de
Montreal or an intermunicipal management board in Québec;

          [ ]

(h) a national, federal, state, provincial, territorial or municipal government
of or in any foreign jurisdiction, or any agency thereof;

          [ ]

(i) a pension fund that is regulated by either the Office of the Superintendent
of Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;

          [ ]

(j) an individual who either alone or with a spouse beneficially owns, directly
or indirectly, financial assets (as defined in NI 45-106) having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
CDN$1,000,000;

          [ ]

(k) an individual whose net income before taxes exceeded CDN$200,000 in each of
the two more recent calendar years or whose net income before taxes combined
with that of a


--------------------------------------------------------------------------------

- 3 -

 

spouse exceeded $300,000 in each of those years and who, in either case,
reasonably expects to exceed that net income level in the current calendar year;

        [ ]

(l) an individual who, either alone or with a spouse, has net assets of at least
CDN $5,000,000;

        [ ]

(m) a person, other than an individual or investment fund, that had net assets
of at least CDN$5,000,000 as reflected on its most recently prepared financial
statements;

        [ ]

(n) an investment fund that distributes it securities only to persons that are
accredited investors at the time of distribution, a person that acquires or
acquired a minimum of CDN$150,000 of value in securities, or a person that
acquires or acquired securities under Sections 2.18 or 2.19 of NI 45-106;

        [ ]

(o) an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;

        [ ]

(p) a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;

        [ ]

(q) a person acting on behalf of a fully managed account managed by that person,
if that person (i) is registered or authorized to carry on business as an
adviser or the equivalent under the securities legislation of a jurisdiction of
Canada or a foreign jurisdiction, and (ii) in Ontario, is purchasing a security
that is not a security of an investment fund;

        [ ]

(r) a registered charity under the Income Tax Act (Canada) that, in regard to
the trade, has obtained advice from an eligibility advisor or an advisor
registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded;

        [ ]

(s) an entity organized in a foreign jurisdiction that is analogous to any of
the entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;

        [ ]

(t) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law are persons
or companies that are accredited investors;

        [ ]

(u) an investment funds that is advised by a person registered as an advisor or
a person that is exempt from registration as an advisor; or

        [ ]

(v) a person that is recognized or designated by the securities regulatory
authority or, except in Ontario and Québec, the regulator as (i) an accredited
investor, or (ii) an exempt purchaser in Alberta or British Columbia after this
instrument comes into force;


  5.

If on the date that this Questionnaire is signed the Company and the Subscriber
wish to rely on the exemption for private companies contained in Part 2.4 of NI
45-106, the Subscriber represents and warrants to the Company that it is either:

          (A)

a director, officer, employee, founder or control person of the issuer

 [     ]           (B)

a spouse, parent, grandparent, brother, sister or child of a director, executive
officer, founder or control person of the issuer

 [     ]


--------------------------------------------------------------------------------

- 4 -

  (C)

a parent, grandparent, brother, sister or child of the spouse of a director,
executive officer, founder or control person of the issuer

 [     ]           (D)

a close personal friend of a director, executive officer, founder or control
person of the issuer

 [     ]           (E)

a close business associate of a director, executive officer, founder or control
person of the issuer

 [     ]           (F)

a spouse, parent, grandparent, brother, sister or child of the selling security
holder or of the selling security holder’s spouse

 [     ]           (G)

a security holder of the issuer

 [     ]           (H)

an accredited investor

 [     ]           (I)

a person of which a majority of the voting securities are beneficially owned by,
or a majority of the directors are, persons described in paragraphs (a) to (h)

 [     ]           (J)

a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons described in paragraphs (a) to (h), or

 [     ]           (K)

a person that is not the public

 [     ]

The Subscriber acknowledges and agrees that the Subscriber may be required by
the Company to provide such additional documentation as may be reasonably
required by the Company and its legal counsel in determining the Subscriber's
eligibility to acquire the Securities under relevant legislation.

     IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of
the ________day of ______________, 2010.

If an Individual:   If a Corporation, Partnership or Other Entity:              
  BENJAMIN COMPANY S.A. Signature   Print or Type Name of Entity            
Print or Type Name   Signature of Authorized Signatory                
CORPORATION     Type of Entity


--------------------------------------------------------------------------------

- 5 -

For the purposes of this Questionnaire, the following definitions are included
for convenience:

  (a)

“affiliate” means that an issuer is an affiliate of another issuer if:

            (i)

one of them is the subsidiary of the other, or

            (ii)

each of them is controlled by the same person.

            (b)

“Canadian financial institution” means

            (i)

an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of that Act, or

            (ii)

a bank, loan corporation, trust company, trust corporation, insurance company,
treasury branch, credit union, caisse populaire, financial services cooperative,
or league that, in each case, is authorized by an enactment of Canada or a
jurisdiction of Canada to carry on business in Canada or a jurisdiction of
Canada.

            (c)

“company” means any corporation, incorporated association, incorporated
syndicate or other incorporated organization;

            (d)

“control person” has the same meaning as in securities legislation except in
Manitoba, Newfoundland and Labrador, Northwest Territories, Nova Scotia,
Nunavut, Ontario, Prince Edward Island and Quebec where control person means any
person that holds or is one of a combination of persons that holds

            (i)

a sufficient number of any of the securities of an issuer so as to affect
materially the control of the issuer, or

            (ii)

more than 20% of the outstanding voting securities of an issuer except where
there is evidence showing that the holding of those securities does not affect
materially the control of the issuer.

            (e)

“entity” means a company, syndicate, partnership, trust or unincorporated
organization;

            (f)

“financial assets” means cash, securities, or any contract of insurance or
deposit or evidence thereof that is not a security for the purposes of the
securities legislation;

            (g)

“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction;

            (h)

“mutual fund” means:

            (i)

for the purposes of British Columbia law,

            (A)

an issuer of a security that entitles the holder to receive on demand, or within
a specified period after demand, an amount computed by reference to the value of
a proportionate interest in the whole or in a part of the net assets, including
a separate fund or trust account, of the issuer of the security,

            (B)

an issuer described in an order that the commission may make under section 3.2
of the Securities Act (B.C.), and


--------------------------------------------------------------------------------

- 6 -

 

 

(C)  an issuer that is in a class of prescribed issuers,            

 

but does not include an issuer, or a class of issuers, described in an order
that the commission may make under section 3.1 of the Securities Act (B.C.);    
        (ii)

for the purposes of Alberta law,

            (A)

an issuer whose primary purpose is to invest money provided by its security
holders and whose securities entitle the holder to receive on demand, or within
a specified period after demand, an amount computed by reference to the value of
a proportionate interest in the whole or in part of the net assets, including a
separate fund or trust account, of the issuer, or

            (B)

an issuer that is designated as a mutual fund under section 10 of the Alberta
Securities Act (Alberta) or in accordance with the regulations,

           

but does not include an issuer, or class of issuers, that is designated under
section 10 of the Alberta Securities Act (Alberta) not to be a mutual fund;

            (iii)

for the purposes of Ontario law, an issuer whose primary purpose is to invest
money provided by its security holders and whose securities entitle the holder
to receive on demand, or within a specified period after demand, an amount
computed by reference to the value as a proportionate interest in the whole or
in part of the net assets, including a separate fund or trust account, of the
issuer;

            (iv)

for the purposes of Quebec law, a company issuing shares which must, on request
of the holder, redeem them at their net asset value;

            (i)

“non-redeemable investment fund” means an issuer:

            (i)

whose primary purpose is to invest money provided by its security holders;

            (ii)

that does not invest,

            (A)

for the purpose of exercising or seeking to exercise control of an issuer, other
than an issuer that is a mutual fund or a non-redeemable investment fund, or

            (B)

for the purpose of being actively involved in the management of any issuer in
which it invests, other than an issuer that is a mutual fund or a non-redeemable
investment fund, and

            (iii)

that is not a mutual fund;

            (j)

“person” includes

            (i)

an individual,

            (ii)

a corporation,

            (iii)

a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not, and

            (iv)

an individual or other person in that person's capacity as a trustee, executor,
administrator or personal or other legal representative;


--------------------------------------------------------------------------------

- 7 -

  (k)

“portfolio adviser” means:

          (i)

a portfolio manager; or

          (ii)

a broker or investment dealer exempted from registration as an adviser under
section 148 of the regulation made under the Securities Act (Ontario) if that
broker or investment dealer is not exempt from the by-laws or regulations of the
Toronto Stock Exchange or the Investment Dealers’ Association of Canada referred
to in that section;

          (l)

“related liabilities” means liabilities incurred or assumed for the purpose of
financing the acquisition or ownership of financial assets or liabilities that
are secured by financial assets; and

          (m)

“spouse” means an individual who:

          (i)

is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada) from the other individual,

          (ii)

is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender, or

          (iii)

in Alberta, is an individual referred to in paragraph (i) or (ii), or is an
adult interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta);

          (n)

“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary


--------------------------------------------------------------------------------

- 8 -

SCHEDULE B

INSTRUMENT

THIS SECURITY WAS ISSUED IN AN OFFSHORE TRANSACTION TO A PERSON WHO IS NOT A
U.S. PERSON AS DEFINED IN REGULATION S PROMULGATED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"). ACCORDINGLY, THIS
PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE 1933 ACT OR ANY U.S. STATE
SECURITIES LAWS AND, UNLESS SO REGISTERED, IT MAY NOT BE OFFERED OR SOLD IN THE
UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THIS PROMISSORY NOTE MAY NOT BE CONDUCTED UNLESS
IN ACCORDANCE WITH THE 1933 ACT.

PROMISSORY NOTE

US$200,000 SEPTEMBER 16, 2010

FOR VALUE RECEIVED, the undersigned promises to pay to the order of BENJAMIN
COMPANY S.A. at its principal office located at SAFFREY SQUARE, NASSAU, BAHAMAS,
or at such other place as the holder of this Note may from time to time
designate, the principal sum of TWO HUNDRED THOUSAND DOLLARS ($200,000.00) in
lawful money of the United States of America, together with interest thereon as
herein provided; on SEPTEMBER 16, 2011.

The principal amount or such portion thereof as shall remain outstanding from
time to time shall accrue simple interest, calculated monthly in arrears, at a
rate of FIVE PERCENT (5%) PER ANNUM commencing on the date of this promissory
note and payable at maturity.

If principal is not paid when due, the undersigned promises to pay all costs of
collection, including without limitation, legal fees, and all expenses in
connection with the protection or realization of the collateral securing this
promissory note, if any, or the enforcement of any guaranty hereof incurred by
the holder(s) hereof on account of such collection, whether or not suit is filed
hereon or thereon; such costs and expenses shall include, without limitation,
all costs, expenses and legal fees incurred by the holder(s) hereof in
connection with any insolvency, bankruptcy, arrangement or other similar
proceedings involving the undersigned, or involving any endorser or guarantor
hereof, which in any way affects the exercise by the holder(s) hereof of the
rights and remedies of such holder(s) under this promissory note.

The undersigned may prepay all or any portion of the principal sum without prior
notice to, or the consent of, the holder, at any time and from time-to-time
during the term of this Note provided that (i) the undersigned is not in default
hereunder at the time of prepayment, (ii) if the prepayment occurs at any time
prior to the first day of the sixth calendar month following the date of this
Note (the “Six Month Anniversary”), the undersigned shall pay, in lieu of actual
interest accrued, an amount equal to the interest that would have accrued on the
amount of the principal sum prepaid if the same had been outstanding for six
months; and (iii) if the prepayment occurs at any time after the Six Month
Anniversary, the undersigned shall pay all interest that has actually accrued on
the amount of the principal sum that is prepaid.

Presentment, protest, notice of protest and notice of dishonour are hereby
waived.

STRIKER ENERGY CORP.

By:     JOSEPH CARUSONE, President  


--------------------------------------------------------------------------------